Citation Nr: 0014421	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  97-03 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as a result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from July 1965 to October 
1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, notice of which was provided to the veteran in 
March 1996. 

On his October 1996 substantive appeal, the veteran requested 
a hearing before a member of the Board, to be held at the RO.  
A hearing was scheduled and the veteran failed to report to 
the hearing.  Accordingly, the veteran's claim will be 
considered on the evidence currently of record.

The June 1994 rating decision denied the veteran's claims for 
multiple disabilities due to exposure to Agent Orange.  The 
veteran disagreed with that decision and a statement of the 
case concerning all of the veteran's Agent Orange claims was 
sent to the veteran in March 1996.  In his October 1996 
substantive appeal, the veteran appealed only the denial of 
his claim for entitlement to service connection for a skin 
disorder due to exposure to Agent Orange.  No substantive 
appeal with respect to the other disabilities claimed as 
secondary to exposure to Agent Orange has been received since 
the June 1994 rating decision.  Accordingly, the claims of 
service connection for a bone condition, disability of the 
legs and feet, headaches, a heart attack, a kidney condition, 
dizziness, a dental disorder, an eye condition, a mental 
disorder, and memory loss, as secondary to exposure to Agent 
Orange, are not for appellate consideration by the Board.
 

REMAND

The veteran asserts that while he was in Vietnam a plane flew 
over him and sprayed him with Agent Orange.  The veteran 
claims that he has experienced a skin disorder ever since 
that time due to Agent Orange exposure.  

The RO issued a supplemental statement of the case in August 
1998 considering the evidence of record at that time and 
continuing the denial of service connection for a skin 
disorder, to include due to Agent Orange exposure.  
Subsequent to August 1998 and prior to certification of the 
veteran's appeal to the Board, additional VA medical evidence 
reflecting treatment for skin disorders was associated with 
the veteran's claims file.  The claims file does not contain 
a subsequent rating decision or supplemental statement of the 
case indicating that the RO has considered this additional 
medical evidence in adjudicating the veteran's claim.  RO 
review of this evidence and readjudication of the veteran's 
claim for service connection for a skin disorder due to Agent 
Orange exposure is required prior to review by the Board.

In light of these circumstances, the case is REMANDED to the 
RO for the following action:

The RO should readjudicate the veteran's 
claim considering all the evidence of 
record.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he should be furnished a 
supplemental statement of the case which 
evaluates all the evidence submitted 
since the August 1998 supplemental 
statement of the case and be given an 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




